Evans, Judge.
The Supreme Court in Georgia Power Co. v. Bray, 232 Ga. 558 (207 SE2d 442), has reversed in part our decision in Georgia Power Co. v. Bray, 130 Ga. App. 618 (1) (204 SE2d 351). The judgment of this court is vacated and set aside. The Supreme Court has held that the admission of evidence of consequential damages to a contiguous 5-acre tract of land owned by Bray, individually (but not by Moseley, although at one time all of it was in one contiguous tract owned by Bray), was erroneous. Accordingly, Division 1 of our opinion in Georgia Power Co. v. Bray, 130 Ga. App. 618, 619 (1) is no longer the law. But Division 3 of our opinion was affirmed by the Supreme Court, and it is still the law. The opinion and judgment of the Supreme Court is therefore made the opinion and judgment of this court.

Judgment reversed.


Clark and Webb, JJ., concur.

*593Decided September 16, 1974.
Jones, Cork, Miller & Benton, Wallace Miller, Jr., Hutcheson & Kilpatrick, Lee Hutcheson, for appellant.
Charles T. Ballard, for appellees.